         Case 1:18-cr-00224-AJN Document 334 Filed 04/21/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
   Septe                                             Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                       April 21, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

       Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

         Today the Government sent the defense the attached letter in response to requests for post-
trial disclosures. The Government will provide the Court by email an unredacted version of the
letter and the referenced attachments.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:          /s/
                                                       Jane Kim / Michael Krouse / Stephanie Lake
                                                          Assistant United States Attorneys
                                                       Garrett Lynch
                                                          Special Assistant United States Attorney
                                                       (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
